                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

    DAVID P. PETERSEN                              )
                                                   )
           Plaintiff,                              )
                                                   )
    vs.                                            )   CIVIL ACTION NO. 19-607-CG-B
                                                   )
    ADAM W. OVERSTREET, et al.,                    )
                                                   )
           Defendants.                             )

                                             ORDER

          After due and proper consideration of all portions of this file deemed relevant

to the issues raised, and a de novo determination of those portions of the Report and

Recommendation to which objection is made, the Report and Recommendation of the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion

of this Court1. It is ORDERED that Plaintiff’s complaint be and is hereby

DISMISSED with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), for failure to

state a claim upon which relief may be granted.

          DONE and ORDERED this 24th day of January, 2020.

                                      /s/ Callie V. S. Granade
                                      SENIOR UNITED STATES DISTRICT JUDGE



1
   In his objection (Doc. 14) to the Report and Recommendation, Plaintiff concedes that his
complaint is due to be dismissed because his conviction has not been invalidated but contends that
the statute of limitations has not run and that his action is not time barred, thus making a dismissal
without prejudice appropriate. Plaintiff’s argument fails to recognize that in 1996, the Alabama
legislature amended Alabama Code § 6-2-8 to remove imprisonment as a condition that tolled the
statute of limitations. 1996 Ala. Laws 96-641. See also Holt v. Baker, 710 Fed.Appx. 422 (11th
Cir. 2017). Dismissal with prejudice is therefore appropriate.
